Title: Circular to Militia Colonels in Western Connecticut, 7 August 1776
From: Washington, George
To: Militia Colonels in Western Connecticut



Sir
New York Head Quarters Augt 7. 1776

The Spirit & Zeal which the Colony of Conecticut have ever shewn in the Cause of America makes it only necessary to acquaint you with our Situation in order to ensure your assistance: Genl Clinton has Brought his whole Body of Troops from South Carolina—The foreign Troops are every day arriving and we have the most authentic account that in a little time our Enemys Army will amount to 30,000 Men—with these a decissive Attack will be made upon the Army which in its present Situation from Sickness, the Deficiency of Regiments & other Causes is far short of its intended Compliments, Under these Circumstances I am persuaded I need only remind you of the power given by the Laws of the Colony to the Colonels of Regiments upon an Alarm Invasion or Appearance of an Enemy by Sea or Land to call out their respective Regiments into Service—Since the Settlement of these Colonies their has never been such just Occasion of Alarm or such an Appearance of an Enemy both by Sea and Land[.] I am therefore to request you to call forth your Regiment without Delay & have them

equipped with Blankets Arms & Ammunition if possible & march them immediatly to this Place agreable to the Power given by your Constitution as explained by His Honor Governor Trumbull in his Letter to the Honourable Continental Congress dated the 6th July last—I can only add that the greater the expedition used the more essential & honourable the Service will probably be. I am &c.

G.W.

